DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a prompt is provided in response to a determination that a delete operation associated with at least one content item exceeds a delete threshold, wherein the delete operation for deleting the at least one content item from a current location on a first client device, wherein deleting the at least one content item causes a first deletion of a local copy of the at least one content item at the first client device and a second deletion of a respective copy of the at least one content item stored at a second client device from a respective location on the second client device, wherein the prompt comprising a notification, a first option and a second option, wherein in response to receiving a selection of the first option, undoing the delete operation by returning the local copy of the at least one content item to the current location on the first client device (i.e., determining, by the first client device, that the delete operation associated with the at least one content item exceeds a delete threshold associated with deleting the at least one content item; in response to determining that the delete operation associated with the at least one content item exceeds the delete threshold, providing, by the first client device, a prompt comprising: a notification that implementing the delete operation causes the respective copy of the at least one content item to be deleted from the respective location; a first option to undo the delete operation; and a second option to accept the delete operation; and in response to receiving a selection of the first option, undoing the delete operation by returning the local copy of the at least one content item to the current location on the first client device) as .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        September 14, 2021